Per Curiam. This cause coming on to be heard on the joint stipulation of the Claimant, County of Johnson, and the Respondent, State of Illinois, and the Court, being fully advised in the premises find that this case arises pursuant to Ill.Rev.Stat. 1972, Ch. 53, paras. 8 and 31, and that Claimant is entitled to reimbursement for State’s Attorneys fees of $30.00 per case and County Clerk’s fees of $20.00 per case as follows: 72- CF-33 People v. Elmer A. Holt $50.00 73- CF-2 People v. Michael Zito 50.00 73-CF-8 People v. Monroe Hunter 50.00 TOTAL $150.00 It is hereby ordered that the parties’ presence at a hearing and the filing of briefs is waived and in pursuance of that statutes, State of Illinois, as set out above, based on the Claimant’s complaint and attached bill of particulars, as revised by the parties and agreed and stipulated thereto, an award is hereby entered for Claimant in the amount of $150.00.